Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Stanley Earl Winston appeals from the district court’s order denying relief on his Fed.R.Civ.P. 60(b)(3) motion to reconsider the court’s previous denial of his 42 U.S.C. § 1983 (2006) complaint. We have reviewed the record and find that Winston has failed to establish the narrow grounds needed for relief under Rule 60(b)(3). Great Coastal Express, Inc. v. International Bhd. of Teamsters, 675 F.2d 1349, 1356 (4th Cir.1982). Accordingly, we deny Winston’s emergency motion for motion for appointment of counsel and affirm. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.